EXHIBIT 10.5

March 2, 2012

Western Digital Corporation

Western Digital Technologies, Inc.

Western Digital Ireland, Ltd.

3355 Michelson Drive

Irvine, California 92612

Attention: Mr. Wolfgang Nickl, Senior Vice President and Chief Financial Officer

First Amendment to Commitment Letter Dated as of March 7, 2011

Ladies and Gentlemen:

Reference is made to that certain commitment letter dated as of March 7, 2011
(together with the Summary of Terms attached thereto, as amended hereby and as
otherwise amended, restated, supplemented or otherwise modified from time to
time, the “Commitment Letter”), among each of you, Bank of America, N.A. (“Bank
of America”) and Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”)
regarding the arrangement, underwriting and syndication of the Senior Credit
Facilities (as defined in the Commitment Letter).

Unless otherwise defined herein, capitalized terms shall have the same meanings
as specified therefor in the Commitment Letter.

You have requested that we amend the Commitment Letter (including the Summary of
Terms attached thereto) in order to extend the expiration date of our
undertakings and commitments pursuant thereto, among other things. Subject to
the terms and conditions set forth herein and the effectiveness of this
amendment letter (this “Commitment Letter Amendment”) in accordance with its
terms, the parties hereto agree as follows:

I. Amendments to Commitment Letter

1. The second sentence of the last paragraph of the Commitment Letter shall be
amended by replacing clause (a) thereof with the following:

“(a) May 7, 2012, unless definitive documentation for the Senior Credit
Facilities is executed and delivered prior to such date,”

2. The “CLOSING DATE” section of the Summary of Terms attached as Exhibit A to
the Commitment Letter shall be amended in its entirety by replacing such section
with the following:

 

  “CLOSING DATE: The execution of definitive loan documentation to occur on or
before May 7, 2012 (the “Closing Date”).”



--------------------------------------------------------------------------------

II. Miscellaneous

Except as specifically amended hereby, the Commitment Letter is hereby confirmed
and ratified in all respects and shall be and remain in full force and effect
according to its terms. For the avoidance of doubt, the confidentiality
provisions of the Commitment Letter shall apply to this Commitment Letter
Amendment as if it were part of the Commitment Letter, it being understood that
you may disclose this Commitment Letter Amendment (but not the Fee Letter Second
Amendment (defined below)) in filings with the Securities and Exchange
Commission and other applicable regulatory authorities and stock exchanges. All
references to the “Commitment Letter” in the Commitment Letter, the Fee Letter
or any related documents shall be deemed to refer to the Commitment Letter after
giving effect to this Commitment Letter Amendment.

This Commitment Letter Amendment shall be effective upon the receipt by Bank of
America and MLPFS of a duly executed counterpart to (a) this Commitment Letter
Amendment from each of the parties hereto and (b) the second amendment to the
Fee Letter dated as of the date hereof (the “Fee Letter Second Amendment”) from
each of the parties thereto. This Commitment Letter Amendment may be executed in
counterparts which, taken together, shall constitute an original. Delivery of an
executed counterpart of this Commitment Letter Amendment by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof.

 

  2  



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return this Commitment Letter Amendment to us.

 

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Sugeet Manchanda Madan

  Name: Sugeet Manchanda Madan   Title: Director
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By:  

/s/ Andrew M. Hensley

  Name: Andrew M. Hensley   Title: Director

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN: WESTERN DIGITAL
CORPORATION By:  

/s/ Wolfgang Nickl

  Name: Wolfgang Nickl   Title: Senior Vice President   and Chief Financial
Officer WESTERN DIGITAL TECHNOLOGIES, INC. By:  

/s/ Wolfgang Nickl

  Name: Wolfgang Nickl   Title: Senior Vice President   and Chief Financial
Officer WESTERN DIGITAL IRELAND, LTD. By:  

/s/ Wolfgang Nickl

  Name: Wolfgang Nickl   Title: Director and   Chief Financial Officer

Western Digital Corporation

First Amendment to Commitment Letter

Signature Page